Case: 17-20548      Document: 00514525085         Page: 1    Date Filed: 06/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 17-20548                              June 22, 2018
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GODWIN ORIAKHI,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-319-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Godwin Oriakhi pleaded guilty to two counts of
conspiracy to commit healthcare fraud and one count of conspiracy to launder
money.      The district court sentenced him to a total of 480 months of
imprisonment.        In calculating Oriakhi’s total offense level under the
Sentencing Guidelines, the district court applied a two-level enhancement
under U.S.S.G. § 3C1.1 based on its finding that Oriakhi obstructed justice.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20548     Document: 00514525085     Page: 2   Date Filed: 06/22/2018


                                  No. 17-20548

Oriakhi argues on appeal that the district court reversibly erred by applying
this enhancement because it was not supported by a preponderance of the
evidence. We review the district court’s factual finding that Oriakhi obstructed
justice for clear error. See United States v. Juarez-Duarte, 513 F.3d 204, 208
(5th Cir. 2008).
      The facts included in the presentence report (PSR) that support the two-
level enhancement were based on the results of an FBI investigation and were
consistent with an FBI agent’s sworn testimony at Oriakhi’s pretrial bond
revocation hearing. That information had sufficient indicia of reliability to be
considered by the district court in making its factual determinations. See
United States v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014). Furthermore,
Oriakhi provided no rebuttal evidence to show that the PSR was materially
untrue, inaccurate, or unreliable. United States v. Hawkins, 866 F.3d 344, 347
(5th Cir. 2017). The district court was thus free to adopt the information in
the PSR “without further explanation.” United States v. Soza, 874 F.3d 884,
897 (5th Cir. 2017).
      Although Oriakhi relies on United States v. Ceballos-Amaya, 470 F.
App’x 254, 263-65 (5th Cir. 2012), he points to nothing in the record that
contradicts the district court’s factual findings. As the district court’s finding
that Oriakhi obstructed justice is plausible in light of the record as a whole, it
is not clearly erroneous. United States v. Zuniga, 720 F.3d 587, 590 (5th Cir.
2013).
      AFFIRMED.




                                        2